DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/15/2020.
Claim 1 is amended. Claims 2-3 have been newly canceled and no claims have been newly added.
Claims 1 and 4-18 are currently pending.
Claims 7, 9-12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2020.
Claims 1, 4-6, 8, 13-14, and 18 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-6, 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al (US 2016/0015749-previously cited) in view of Evans (The ASCO Post, December 2014-previously cited), Cho et al (WO 2012/111997-newly cited) and Schaeffer et al (US 2003/0119070-newly cited).
Amended claim 1 is drawn to a method of treating a tumor in a subject comprising administering genetically-unmodified MSCs combined with an anti-tumor immunotherapy, wherein the MSCs do notcarry anti-cancer agents.
Regarding claims 1, 4-6, 8, 13-14, and 18, Gottschalk teach compositions and methods related to immunotherapy for cancer (abstract). The composition comprises an engager and the cancer includes solid tumors (page 1 para 5). Engager cells administered for the treatment of cancer include T cells, specifically CAR T cells which are not dendritic cells, mesenchymal stem cells (MSCs) and mixtures thereof (page 1 para 6, page 7 para 7). The engager cells may be generated by any suitable method in the art and include CAR T cells specific for a tumor antigen (page 8 para 69).
Gottschalk do not specifically describe an embodiment with the combination of anti-tumor immunotherapy with genetically-unmodified MSCs that do not carry anti-cancer agents.
Evans teaches a method for CAR T-cell therapy for treatment of cancer (Title). The patient’s own T cells are used (autologous) and are modified to encode a fragment 
Cho et al teach the combination of mesenchymal stem cells and T-cells as active ingredients for preventing or treating immune disease and provide the benefit of reducing GVHD (Title and abstract). The cell therapeutic agent (mesenchymal stem cells and T cells) may remain in a target organ such as tumor tissues (page 8 para 60). They may be administered by any conventional route that can reach a target tissue (page 8 para 62). The mesenchymal stem cells are not indicated as genetically modified.
Schaeffer teach that the combination of cells in a substantially pure subpopulation can be useful for a variety of therapeutic applications ad state that the combination of CD34 cells and T cells can be useful for providing enhanced anti-tumor activity, immune function or enhanced response in a transplantation setting (page 13 para 113). The CD34 cells include mesenchymal stem cells (page 11 para 99). The mesenchymal stem cells are not indicated as genetically modified.
One of ordinary skill in the art would have been motivated to use a mixture of genetically modified CAR T-cells as an engager and genetically-unmodified MSCs in the method of Gottschalk to treat subjects with tumors because Evans, Cho and Schaeffer teach and suggest that these are beneficial cells to administer for the treatment of cancer (such as tumor tissue) and because Gottschalk teach that mixtures of T cells and MSCs can be used in their anti-tumor therapy method. Schaeffer specifically states that CD34 cells include mesenchymal stem cells and that the combination of CD34 cells and T cells have enhanced anti-tumor activity and are not required to be genetically 
  Therefore the combined teachings of Gottschalk et al, Evans, Cho et al and Schaeffer et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that Gottschalk disclose a composition for the treatment of tumors that may contain both CAR T cells and genetically modified MSCs that comprise exogenous nucleic acids that encode an immune response-stimulating engager or engager molecule. Applicant asserts that the phrase “and a mixture thereof” is a generic phrase and is the sole basis for the joint administration of CAR T cells and genetically modified MSCs in Gottschalk. Applicant argues that the secondary references do not address the deficiency of Gottschalk.

Applicant argues that Evans is limited to the use of CAR T cells and does not teach MSCs. 
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Evans provides motivation to select CAR T cells out of the short list of cell types provide by Gottschalk.
Applicant argues that there is no reason to combine genetically unmodified (and not pretreated with a chemotherapeutic agent) with MSCs with a CAR T cell therapy. Applicant asserts that the anti-inflammatory and immunosuppressive properties of MSCs argue against the use of unmodified MSCs where the aim is to enhance an anti-tumor immunotherapy.
This is not found persuasive. Schaeffer et al specifically teach that the combination of CD34 cells, such as MSCs, with T cells provide an enhanced anti-tumor effect and do not indicate that the MSCs must be modified to produce this enhancement.
Applicant argues that the presently claimed methods are based on the surprising discovery that unmodified wild-type MSCs increase the anti-tumor efficacy of CAR T cells.
This is not found persuasive. Schaeffer et al specifically teach that the combination of CD34 cells, such as MSCs, with T cells provide an enhanced anti-tumor effect and do not indicate that the MSCs must be modified to produce this enhancement.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632